Exhibit 10.1
STOCK PURCHASE AGREEMENT
This Stock Purchase Agreement (the “Agreement”) entered into on March 30, 2011,
by and among Welltek Incorporated, a Nevada corporation (the “Buyer”), and the
shareholders of Stem Cells for Hope, Inc. (the “Sellers”). The Buyer and the
Sellers are referred to collectively herein as the “Parties.”
The Sellers own all of the outstanding capital stock of Stem Cells for Hope,
Inc., a Nevada corporation (“Stem Cells for Hope”), referred to herein as the
(“Target”).
This Agreement contemplates a transaction in which the Buyer will purchase from
the Sellers, and the Sellers will sell to the Buyer, one hundred percent (100%)
of the outstanding capital stock of the Target, all of which is owned by Sellers
in return for shares of common stock of Buyer, upon the terms and conditions set
forth herein.
Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.
1. Definitions.
“Accredited Investor” has the meaning set forth in Regulation D promulgated
under the Securities Act.
“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, liens, losses, expenses, and
fees, including court costs and reasonable attorneys’ fees and expenses.
“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.
“Affiliated Group” means any affiliated group within the meaning of Code
§1504(a) or any similar group defined under a similar provision of state, local
or foreign law.
“Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.
“Buyer” has the meaning set forth in the preface above.
“Buyer Financial Statements” has the meaning set forth in §3(b) of this
Agreement.
“Buyer SEC Documents” has the meaning set forth in §3(b) of this Agreement.
“Buyer Shares” means any and all restricted shares of common stock of Buyer
transferred or transferable to Sellers pursuant to the terms and provisions in
§2(b) of this Agreement.

 

 



--------------------------------------------------------------------------------



 



“Closing” has the meaning set forth in §2(e) of this Agreement.
“Closing Date” has the meaning set forth in §2(e) of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Confidential Information” means any information concerning the businesses and
affairs of the Buyer, the Target and their Subsidiaries, including, but not
limited to, their trade secrets, private or secret processes, methods and ideas,
as they exist from time to time, customer lists and information concerning their
products, services, training methods, development, technical information,
marketing activities and procedures, and their credit and financial data and
that of their clients. The term “Confidential Information” shall not include
information that is generally available to the public through means other than
the breach of a confidentiality or nondisclosure agreement.
“Disclosure Schedule” has the meaning set forth in Section 3(a) of this
Agreement, and is attached hereto as Exhibit A.
“Employee Benefit Plan” means any (a) nonqualified deferred compensation or
retirement plan or arrangement, (b) qualified defined contribution retirement
plan or arrangement which is an Employee Pension Benefit Plan, (c) qualified
defined benefit retirement plan or arrangement which is an Employee Pension
Benefit Plan (including any Multiemployer Plan), or (d) Employee Welfare Benefit
Plan or material fringe benefit or other retirement, bonus, or incentive plan or
program.
“Employee Pension Benefit Plan” has the meaning set forth in ERISA §3(2).
“Employee Welfare Benefit Plan” has the meaning set forth in ERISA §3(1).
“Employment Agreements” shall mean the form of the Employment Agreements
attached hereto as Exhibit B-1, to be executed at the Closing by and between the
Buyer and Sellers.
“Environmental, Health, and Safety Requirements” shall mean all federal, state,
local and foreign statutes, regulations, ordinances and other provisions having
the force or effect of law, all judicial and administrative orders and
determinations, all contractual obligations and all common law concerning public
health and safety, worker health and safety, and pollution or protection of the
environment, including without limitation all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, or cleanup of any hazardous materials, substances
or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise or radiation, each as amended and as now or
hereafter in effect.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Fiduciary” has the meaning set forth in ERISA §3(21).
“Financial Statement” has the meaning set forth in §4(g) of this Agreement.

 

2



--------------------------------------------------------------------------------



 



“GAAP” means accounting principles generally accepted in the United States as in
effect from time to time.
“Indebtedness” means the term accounts payable item identified in the Most
Recent Financial Statement as a long-term liability, attached to the Disclosure
Schedule as Schedule C.
“Indemnified Party” has the meaning set forth in §8(d) of this Agreement.
“Indemnifying Party” has the meaning set forth in §8(d) of this Agreement.
“Intellectual Property” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (d) all mask works and all
applications, registrations, and renewals in connection therewith, (e) all trade
secrets and confidential business information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (f) all computer software (including data and
related documentation), (g) all other proprietary rights, and (h) all copies and
tangible embodiments thereof (in whatever form or medium).
“Knowledge” means actual knowledge after reasonable investigation.
“Liability” means any actually known liability or any actually known asserted
liability by any third party (whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including any actually known liability or any actually known asserted
liability for Taxes.
“Most Recent Balance Sheet” means the balance sheet contained within the Most
Recent Financial Statements.
“Most Recent Financial Statements” has the meaning set forth in §4(g) of this
Agreement.
“Most Recent Fiscal Month End” has the meaning set forth in §4(g) of this
Agreement.
“Most Recent Fiscal Year End” has the meaning set forth in §4(g) of this
Agreement.
“Multiemployer Plan” has the meaning set forth in ERISA §3(37).
“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).
“Party” has the meaning set forth in the preface above.

 

3



--------------------------------------------------------------------------------



 



“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
or a governmental entity (or any department, agency, or political subdivision
thereof).
“Purchase Price” has the meaning set forth in §2(b) below.
“Revenues” means the annual gross sales of the Target for all services provided
to customers.
“Securities Act” means the Securities Act of 1933, as amended.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Security Interest” means any mortgage, pledge, lien, encumbrance, charge, or
other security interest, other than (a) mechanic’s, material men’s, and similar
liens, (b) liens for Taxes not yet due and payable, (c) purchase money liens and
liens securing rental payments under capital lease arrangements, and (d) other
liens arising in the Ordinary Course of Business and not incurred in connection
with the borrowing of money.
“Sellers” has the meaning set forth in the preface above.
“Subsidiary” means any corporation with respect to which a specified Person (or
a Subsidiary thereof) owns a majority of the common stock or has the power to
vote or direct the voting of sufficient securities to elect a majority of the
directors.
“Target” has the meaning set forth in the preface above.
“Target Share” means any share of the common stock of the Target.
“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Code §59A), customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
“Third Party Claim” has the meaning set forth in §8(d) below.
2. Purchase and Sale of Target Shares.
(a) Basic Transaction. On and subject to the terms and conditions of this
Agreement, the Buyer agrees to purchase from the Sellers, and the Sellers agrees
to sell to the Buyer, theirs Target Shares, which constitute one hundred percent
(100%) of the issued and outstanding shares of capital stock of Target, for the
consideration specified below in this §2.

 

4



--------------------------------------------------------------------------------



 



(b) Purchase Price. The Buyer agrees to pay to the Sellers (the “Purchase
Price”) in stock at Closing of Fifteen Million (15,000,000) shares of common
stock of Buyer, which shares shall contain a standard restrictive legend.
(c) Conditions. Upon Closing, Vladimir Kravchenko will be elected to the Board
of Directors of WellTek, Inc. In addition, Vladimir Kravchenko will be appointed
President and Peter Sidorenko will be appointed Senior Vice President,
Operations of WellTek, Inc.
(d) The Closing. The Closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Roetzel & Andress, LPA, at
350 East Las Olas Boulevard, Suite 1100, Fort Lauderdale, Florida 33301,
commencing at 9:00 a.m. local time on the 2nd business day following the
satisfaction or waiver of all conditions to the obligations of the Parties to
consummate the transactions contemplated hereby (other than conditions with
respect to actions the respective Parties will take at the Closing itself) or
such other date as the Buyer and the Sellers may mutually determine (the
“Closing Date”); provided, however, that the Closing Date shall be no later than
April 5, 2011.
(e) Deliveries at the Closing. At the Closing, (i) the Sellers will deliver to
the Buyer the various certificates, instruments, and documents referred to in
§7(a) of this Agreement, (ii) the Buyer will deliver to the Sellers the various
certificates, instruments, and documents referred to in §7(b) of this Agreement,
(iii) the Sellers will deliver to the Buyer stock certificates representing his
Target Shares, endorsed in blank or accompanied by duly executed assignment
documents, and (iv) the Buyer will deliver to the Sellers the Purchase Price as
set forth in §2(b) of this Agreement.
3. Representations and Warranties Concerning the Transaction.
(a) Representations and Warranties of the Sellers. The Sellers represent and
warrant to the Buyer that the statements contained in this §3(a) are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this §3(a)) except as set
forth in the Disclosure Schedule delivered on the date hereof and initialed by
the Parties, and attached hereto as Exhibit A. The statements contained in the
Disclosure Schedule are incorporated in the representations and warranties
contained in this Section 3(a) by this reference. The Disclosure Schedule will
be arranged in paragraphs corresponding to the lettered and numbered paragraphs
contained in Section 3 and Section 4 as applicable.
(i) [Intentionally Omitted]
(ii) Authorization of Transaction. The Sellers have full power and authority to
execute and deliver this Agreement and to perform his obligations hereunder.
This Agreement constitutes the valid and legally binding obligation of the
Sellers, enforceable in accordance with its terms and conditions. The Sellers
need not give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any government or governmental agency in order to
consummate the transactions contemplated by this Agreement.

 

5



--------------------------------------------------------------------------------



 



(iii) Non-Contravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(A) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Sellers is subject or (B) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which the Sellers is a party or by which he
is bound or to which any of his assets is subject.
(iv) Brokers’ Fees. The Sellers have no Liability or obligation to pay any fees
or commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Buyer could become liable or
obligated.
(v) Investment. The Sellers (A) are acquiring the Buyer Shares solely for theirs
own account for investment purposes, and not with a view to the immediate
distribution thereof, (B) has received certain information concerning the Buyer
and has had the opportunity to obtain additional information as desired in order
to evaluate the merits and the risks inherent in holding the Buyer Shares, and
(C) are Accredited Investors as that term is defined in Regulation D of the
Securities and Exchange Act of 1933, as amended.
(vi) Target Shares. The Sellers hold of record and own beneficially 15,000,000
Target Shares, free and clear of any restrictions on transfer (other than any
restrictions under the Securities Act and state securities laws), Taxes,
Security Interests, options, warrants, purchase rights, contracts, commitments,
equities, claims, and demands. The Sellers are not a party to any option,
warrant, purchase right, or other contract or commitment that could require the
Sellers to sell, transfer, or otherwise dispose of any capital stock of the
Target (other than this Agreement). The Sellers are not a party to any voting
trust, proxy, or other agreement or understanding with respect to the voting of
any capital stock of the Target.
(b) Representations and Warranties of the Buyer. The Buyer represents and
warrants to the Sellers that the statements contained in this §3(b) are correct
and complete as of the date of this Agreement and will be correct and complete
as of the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this §3(b)), except as set
forth in the Disclosure Schedule attached hereto. The statements contained in
the Disclosure Schedule are incorporated in the representations and warranties
contained in this Section 3(b) by this reference.
(i) Organization of the Buyer. The Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
incorporation.

 

6



--------------------------------------------------------------------------------



 



(ii) Authorization of Transaction. The Buyer has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement, to consummate the transaction provided herein and to perform its
obligations hereunder. The Board of Directors of the Buyer have duly authorized
by proper corporate action the execution and delivery of this Agreement by the
Buyer. If shareholder approval is required, the shareholders of the Buyer have
duly authorized by proper corporate action the execution and delivery of this
Agreement by the Buyer. This Agreement constitutes the valid and legally binding
obligation of the Buyer, enforceable in accordance with its terms and
conditions. The Buyer need not give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order to consummate the transactions contemplated by this Agreement.
(iii) Non-Contravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(A) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Buyer is subject or any provision of
its charter or bylaws or (B) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
the Buyer is a party or by which it is bound or to which any of its assets is
subject.
(iv) Brokers’ Fees. The Buyer has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which any Sellers could become liable or
obligated.
(v) Investment. The Buyer represents that it (A) understands that the Target
Shares have not been, and will not be, registered under the Securities Act, or
under any state securities laws, and are being offered and sold in reliance upon
federal and state exemptions for transactions not involving any public offering,
(B) is acquiring the Target Shares solely for its own account for investment
purposes, and not with a view to the distribution thereof, (C) is a
sophisticated investor with knowledge and experience in business and financial
matters, and is knowledgeable regarding the business of the Target, (D) has had
an opportunity to ask questions and receive answers from the Sellers regarding
the business, properties, prospects and financial condition of the Target, has
received certain information concerning the Target, and has had the opportunity
to obtain additional information as desired in order to evaluate the merits and
the risks inherent in holding the Target Shares, (E) is able to bear the
economic risk and lack of liquidity inherent in holding the Target Shares, and
(F) is an Accredited Investor. Buyer believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Target Shares. By executing this Agreement, Buyer further
represents that Buyer does not have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participation to such
Person or to any third Person, with respect to any of the Target Shares or the
Target, other than the Sellers.

 

7



--------------------------------------------------------------------------------



 



(vi) Buyer Shares; SEC Documents; Financial Statements; Disclosures. The Buyer
has filed with the SEC and has made available to the Sellers a true and complete
copy of each annual, quarterly and other material report, schedule, form,
registration statement (without exhibits) and definitive proxy statement
required to be filed by the Buyer with the Securities and Exchange Commission
(the “SEC”) since September 30, 2010, (the “Buyer SEC Documents”). As of their
respective filing dates, the Buyer SEC Documents complied in all material
respects with the applicable requirements of the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended, as the case may
be, and the published rules and regulations of the SEC promulgated thereunder
applicable to such Buyer SEC Documents, and none of the Buyer SEC Documents
contained on their filing dates any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, except to the extent corrected by a subsequently filed
Buyer SEC Document. The financial statements of the Buyer included in the Buyer
SEC Documents (the “Buyer Financial Statements”) complied as to form in all
material respects with the published rules and regulations of the SEC with
respect thereto as of their respective dates, were prepared in accordance with
GAAP applied on a consistent basis throughout the periods indicated (except as
may be indicated in the notes thereto or, in the case of unaudited financial
statements, as permitted under the Securities Act or the Securities Exchange
Act, as the case may be), and fairly presented in all material respects the
consolidated financial position, results of operations and cash flows of the
Buyer and its consolidated subsidiaries as of the respective dates thereof and
for the periods indicated therein (subject, in the case of unaudited financial
statements, to normal and recurring year-end audit adjustments). There has been
no material change in the Buyer’s accounting policies or estimates, except as
described in the notes to the Buyer Financial Statements or as required by GAAP.
The Buyer has provided the Sellers with all the information that the Sellers has
requested regarding the business of the Buyer and the Buyer Shares.
4. Representations and Warranties Concerning the Target and Its Subsidiaries.
The Sellers represent and warrant to the Buyer that the statements contained in
this §4 are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
§4), except as set forth in the Disclosure Schedule. The statements contained in
the Disclosure Schedule are incorporated in the representations and warranties
contained in this Section 4 by this reference.
(a) Organization, Qualification, and Corporate Power. Each of the Target and its
Subsidiaries is a corporation duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its incorporation. Each of the
Target and its Subsidiaries is duly authorized to conduct business and is in
good standing under the laws of each jurisdiction where such qualification is
required. Each of the Target and its Subsidiaries has full corporate power and
authority and all licenses, permits, and authorizations necessary to carry on
the businesses in which it is engaged and to own and use the properties owned
and used by it. §4(a) of the Disclosure Schedule lists the directors and
officers of the Target and its Subsidiaries. The Sellers has delivered to the
Buyer correct and complete copies of the charter and bylaws of the Target and
its Subsidiaries (as amended to date). The minute books (containing the
available records of meetings of the stockholders, the board of directors, and
any committees of the board of directors), the stock certificate books, and the
stock record books of the Target and its Subsidiaries are correct and complete.
None of the Target and its Subsidiaries is in default under or in violation of
any provision of its charter or bylaws.
(b) Capitalization. All of the issued and outstanding Target Shares have been
duly authorized, are validly issued, fully paid, and nonassessable, and are held
of record by the person as set forth in §4(b) of the Disclosure Schedule. There
are no outstanding or authorized options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, or other contracts or
commitments that could require the Target to issue, sell, or otherwise cause to
become outstanding any of its capital stock. There are no outstanding or
authorized stock appreciation, phantom stock, profit participation, or similar
rights with respect to the Target. There are no voting trusts, proxies, or other
agreements or understandings with respect to the voting of the capital stock of
the Target.

 

8



--------------------------------------------------------------------------------



 



(c) Non-Contravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which any of the Target and its Subsidiaries is subject or
any provision of the charter or bylaws of any of the Target and its Subsidiaries
or (ii) conflict with, result in a breach of, constitute a default under, result
in the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument, or other arrangement to which any of the Target and its
Subsidiaries is a party or by which it is bound or to which any of its assets is
subject (or result in the imposition of any Security Interest upon any of its
assets). None of the Target and its Subsidiaries needs to give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order for the Parties to consummate the
transactions contemplated by this Agreement.
(d) Brokers’ Fees. None of the Target and its Subsidiaries has any Liability or
obligation to pay any fees or commissions to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement.
(e) Title to Assets. The Target and its Subsidiaries have good and marketable
title to, or a valid leasehold interest in, the properties and assets used by
them, located on their premises, or shown on the Most Recent Balance Sheet or
acquired after the date thereof, free and clear of all Security Interests,
except for properties and assets disposed of in the Ordinary Course of Business
since the date of the Most Recent Balance Sheet.
(f) Subsidiaries. §4(f) of the Disclosure Schedule sets forth for each
Subsidiary of the Target (i) its name and jurisdiction of incorporation,
(ii) the number of shares of authorized capital stock of each class of its
capital stock, (iii) the number of issued and outstanding shares of each class
of its capital stock, the names of the holders thereof, and the number of shares
held by each such holder, and (iv) the number of shares of its capital stock
held in treasury. All of the issued and outstanding shares of capital stock of
each Subsidiary of the Target have been duly authorized and are validly issued,
fully paid, and nonassessable. One of the Target and its Subsidiaries holds of
record and owns beneficially all of the outstanding shares of each Subsidiary of
the Target, free and clear of any restrictions on transfer (other than
restrictions under the Securities Act and state securities laws), Taxes,
Security Interests, options, warrants, purchase rights, contracts, commitments,
equities, claims, and demands. There are no outstanding or authorized options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, or other contracts or commitments that could require any of the Target
and its Subsidiaries to sell, transfer, or otherwise dispose of any capital
stock of any of its Subsidiaries or that could require any Subsidiary of the
Target to issue, sell, or otherwise cause to become outstanding any of its own
capital stock. There are no outstanding stock appreciation, phantom stock,
profit participation, or similar rights with respect to any Subsidiary of the
Target. There are no voting trusts, proxies, or other agreements or
understandings with respect to the voting of any capital stock of any Subsidiary
of the Target. None of the Target and its Subsidiaries controls directly or
indirectly or has any direct or indirect equity participation in any
corporation, partnership, trust, or other business association which is not a
Subsidiary of the Target.

 

9



--------------------------------------------------------------------------------



 



(g) Financial Statements. Attached hereto as Schedule 4(g) are the following
financial statements (collectively the “Financial Statements”): (i) unaudited
consolidated and consolidating balance sheets and statements of income, changes
in stockholders’ equity, and cash flow as of and for the fiscal year ended
September 30, 2010 (the “Most Recent Fiscal Year End”) for the Target (including
and predecessors); and (ii) unaudited consolidated and consolidating balance
sheets and statements of income, changes in stockholders’ equity, and cash flow
(the “Most Recent Financial Statements”) as of and for the five (5) months ended
February 28, 2011 (the “Most Recent Fiscal Month End”) for the Target. The
Financial Statements (including the notes thereto) have been prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered thereby, present fairly the financial condition of the Target as of such
dates and the results of operations of the Target for such periods, are correct
and complete, and are consistent with the books and records of the Target (which
books and records are correct and complete); provided, however, that the Most
Recent Financial Statements are subject to normal year-end adjustments (which
will not be material individually or in the aggregate) and lack footnotes and
other presentation items.
(h) Events Subsequent to Most Recent Fiscal Year End. Since the Most Recent
Fiscal Year End, to the Sellers’s Knowledge, there has not been any adverse
change in the business, financial condition, operations, results of operations,
or future prospects of any of the Target and its Subsidiaries. Without limiting
the generality of the foregoing, since that date neither the Target nor any
Subsidiary has:
(i) sold, leased, transferred, or assigned any of its assets, tangible or
intangible, other than for a fair consideration in the Ordinary Course of
Business;
(ii) entered into any agreement, contract, lease, or license (or series of
related agreements, contracts, leases, and licenses) either involving more than
$10,000 or outside the Ordinary Course of Business;
(iii) accelerated, terminated, modified, or cancelled any agreement, contract,
lease, or license (or series of related agreements, contracts, leases, and
licenses) involving more than $10,000 to which any of the Target is a party or
by which any of them is bound;
(iv) imposed any Security Interest upon any of its assets, tangible or
intangible;
(v) made any capital expenditure (or series of related capital expenditures)
either involving more than $10,000 or outside the Ordinary Course of Business;
(vi) made any capital investment in, any loan to, or any acquisition of the
securities or assets of, any other Person (or series of related capital
investments, loans, and acquisitions) either involving more than $10,000 or
outside the Ordinary Course of Business;

 

10



--------------------------------------------------------------------------------



 



(vii) issued any note, bond, or other debt security or created, incurred,
assumed, or guaranteed any indebtedness for borrowed money or capitalized lease
obligation either involving more than $10,000 singly or $20,000 in the
aggregate;
(viii) delayed or postponed the payment of accounts payable and other
Liabilities outside the Ordinary Course of Business;
(ix) cancelled, compromised, waived, or released any right or claim (or series
of related rights and claims) either involving more than $10,000 or outside the
Ordinary Course of Business;
(x) granted any license or sublicense of any rights under or with respect to any
Intellectual Property;
(xi) made any change to its charter or bylaws;
(xii) issued, sold, or otherwise disposed of any of its capital stock, or
granted any options, warrants, or other rights to purchase or obtain (including
upon conversion, exchange, or exercise) any of its capital stock;
(xiii) declared, set aside, or paid any dividend or made any distribution with
respect to its capital stock (whether in cash or in kind) or redeemed,
purchased, or otherwise acquired any of its capital stock;
(xiv) experienced any damage, destruction, or loss (whether or not covered by
insurance) to its property;
(xv) made any loan to, or entered into any other transaction with, any of its
directors, officers, and employees outside the Ordinary Course of Business;
(xvi) entered into any employment contract or collective bargaining agreement,
written or oral, or modified the terms of any existing such contract or
agreement;
(xvii) granted any increase in the base compensation of any of its directors,
officers, and employees outside the Ordinary Course of Business;
(xviii) adopted, amended, modified, or terminated any bonus, profit-sharing,
incentive, severance, or other plan, contract, or commitment for the benefit of
any of its directors, officers, and employees (or taken any such action with
respect to any other Employee Benefit Plan);
(xix) made any other change in employment terms for any of its directors,
officers, and employees outside the Ordinary Course of Business;
(xx) made or pledged to make any charitable or other capital contribution
outside the Ordinary Course of Business;

 

11



--------------------------------------------------------------------------------



 



(xxi) been the subject of any other material occurrence, event, incident,
action, failure to act, or transaction outside the Ordinary Course of Business;
and
(xxii) committed to any of the foregoing.
(i) Undisclosed Liabilities. None of the Target, its Subsidiaries and their
respective predecessors have any Liability (and there is no Basis for any
present or future action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand against any of them giving rise to any Liability),
except for (i) Liabilities set forth on the face of the Most Recent Balance
Sheet (rather than in any notes thereto) and (ii) Liabilities which have arisen
after the Most Recent Fiscal Month End in the Ordinary Course of Business (none
of which results from, arises out of, relates to, is in the nature of, or was
caused by any breach of contract, breach of warranty, tort, infringement, or
violation of law).
(j) Legal Compliance. The Target, its Subsidiaries, and their respective
predecessors have complied with all applicable laws (including rules,
regulations, codes, plans, injunctions, judgments, orders, decrees, rulings, and
charges thereunder) of federal, state, local, and foreign governments (and all
agencies thereof), and no action, suit, proceeding, hearing, investigation,
charge, complaint, claim, demand, or notice has been filed or commenced against
any of them alleging any failure so to comply.
(k) Tax Matters.
(i) the Target and its Subsidiaries have filed all Tax Returns that it was
required to file. All such Tax Returns were correct and complete in all
respects. All Taxes owed by any of the Target and its Subsidiaries (whether or
not shown on any Tax Return) have been paid. None of the Target and its
Subsidiaries currently is the beneficiary of any extension of time within which
to file any Tax Return. No claim has ever been made by an authority in a
jurisdiction where any of the Target and its Subsidiaries does not file Tax
Returns that it is or may be subject to taxation by that jurisdiction. There are
no Security Interests on any of the assets of any of the Target and its
Subsidiaries that arose in connection with any failure (or alleged failure) to
pay any Tax.
(ii) the Target and its Subsidiaries have withheld and paid all Taxes required
to have been withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, stockholder, or other third party.
(iii) the Sellers does not expect any authority to assess any additional Taxes
for any period for which Tax Returns have been filed. There is no dispute or
claim concerning any Tax Liability of any of the Target and its Subsidiaries
either (A) claimed or raised by any authority in writing or (B) as to which any
of the Sellers and the directors and officers (and employees responsible for Tax
matters) of the Target has Knowledge based upon personal contact with any agent
of such authority. §4(k) of the Disclosure Schedule lists all federal, state,
local, and foreign income Tax Returns filed with respect to any of the Target
and its Subsidiaries for taxable periods ended on or after January 1, 2009,
indicates those Tax Returns that have been audited, and indicates those Tax
Returns that currently are the subject of audit. The Sellers has delivered to
the Buyer correct and complete copies of all federal income Tax Returns,
examination reports, and statements of deficiencies assessed against or agreed
to by any of the Target and its Subsidiaries since January 1, 2009.

 

12



--------------------------------------------------------------------------------



 



(iv) neither the Target nor any Subsidiaries have waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency.
(v) neither the Target nor any Subsidiaries have filed a consent under Code
§341(f) concerning collapsible corporations. Neither the Target nor any
Subsidiaries have made any payments, is obligated to make any payments, or is a
party to any agreement that under certain circumstances could obligate it to
make any payments that will not be deductible under Code §280G. Neither the
Target nor any Subsidiaries have been a United States real property holding
corporation within the meaning of Code §897(c)(2) during the applicable period
specified in Code §897(c)(1)(A)(ii). Neither the Target nor any Subsidiaries are
a party to any Tax allocation or sharing agreement. Neither the Target nor any
Subsidiaries (A) have been a member of an Affiliated Group filing a consolidated
federal income Tax Return (other than a group the common parent of which was the
Target) or (B) have any Liability for the Taxes of any Person (other than any of
the Target and its Subsidiaries) under Reg. §1.1502-6 (or any similar provision
of state, local, or foreign law), as a transferee or successor, by contract, or
otherwise.
(l) Real Property.
(i) The Target owns no real property.
(ii) §4(l)(ii) of the Disclosure Schedule lists and describes briefly all real
property leased or subleased to any of the Target. The Sellers has delivered to
the Buyer correct and complete copies of the leases and subleases listed in
§4(l)(ii) of the Disclosure Schedule (as amended to date). With respect to each
lease and sublease listed in §4(l)(ii) of the Disclosure Schedule:
(A) the lease or sublease is legal, valid, binding, enforceable, and in full
force and effect;
(B) the lease or sublease will continue to be legal, valid, binding,
enforceable, and in full force and effect on identical terms following the
consummation of the transactions contemplated hereby;
(C) no party to the lease or sublease is in breach or default, and no event has
occurred which, with notice or lapse of time, would constitute a breach or
default or permit termination, modification, or acceleration thereunder;
(D) no party to the lease or sublease has repudiated any provision thereof;
(E) there are no disputes, oral agreements, or forbearance programs in effect as
to the lease or sublease;

 

13



--------------------------------------------------------------------------------



 



(F) with respect to each sublease, the representations and warranties set forth
in subsections (A) through (E) above are true and correct with respect to the
underlying lease;
(G) neither the Target nor its Subsidiaries has assigned, transferred, conveyed,
mortgaged, deeded in trust, or encumbered any interest in the leasehold or
subleasehold;
(H) all facilities leased or subleased thereunder have received all approvals of
governmental authorities (including licenses and permits) required in connection
with the operation thereof and have been operated and maintained in accordance
with applicable laws, rules, and regulations; and
(I) all facilities leased or subleased thereunder are supplied with utilities
and other services necessary for the operation of said facilities.
(m) Intellectual Property.
(i) the Target and its Subsidiaries own or have the right to use pursuant to
license, sublicense, agreement, or permission all Intellectual Property
necessary for the operation of the businesses of the Target and its Subsidiaries
as presently conducted. Each item of Intellectual Property owned or used by any
of the Target and its Subsidiaries immediately prior to the Closing hereunder
will be owned or available for use by the Target or the Subsidiary on identical
terms and conditions immediately subsequent to the Closing hereunder §4(m) of
the Disclosure Schedule list of the Target’s Intellectual Property.
(ii) Neither the Target nor its Subsidiaries have received any charge,
complaint, demand, or notice that the Target has interfered with, infringed
upon, misappropriated, or otherwise come into conflict with any Intellectual
Property rights of third parties. To the Knowledge of the Sellers, no third
party has interfered with, infringed upon, misappropriated, or otherwise come
into conflict with any Intellectual Property rights of any of the Target and its
Subsidiaries.
(iii) No patent or registration has been issued to any of the Target and its
Subsidiaries with respect to any of its Intellectual Property and no pending
patent application or application for registration has been filed by any of the
Target and its Subsidiaries has made with respect to any of its Intellectual
Property. §4(m)(iii) of the Disclosure Schedule identifies each trade name or
unregistered trademark used by any of the Target and its Subsidiaries in
connection with any of its businesses. To the Sellers’ Knowledge, with respect
to each item of Intellectual Property required to be identified in §4(m)(iii) of
the Disclosure Schedule:
(A) the Target possess all right, title, and interest in and to the item, free
and clear of any Security Interest, license, or other restriction;
(B) the item is not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge;

 

14



--------------------------------------------------------------------------------



 



(C) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or is threatened which challenges the legality,
validity, enforceability, use, or ownership of the item; and
(D) none of the Target and its Subsidiaries has ever agreed to indemnify any
Person for or against any interference, infringement, misappropriation, or other
conflict with respect to the item.
(iv) There are no written licenses, sublicenses, agreements or permissions
applicable to the Target’s use of the Target’s Intellectual Property.
(v) None of the Target and its Subsidiaries will interfere with, infringe upon,
misappropriate, or otherwise come into conflict with, any Intellectual Property
rights of third parties as a result of the continued operation of its businesses
as presently conducted.
(vi) The Sellers has no Knowledge of any new products, inventions, procedures,
or methods of manufacturing or processing that any competitors or other third
parties have developed which reasonably could be expected to supersede or make
obsolete any product or process of any of the Target and its Subsidiaries.
(n) Tangible Assets. The Target and its Subsidiaries own or lease all buildings,
machinery, equipment, and other tangible assets necessary for the conduct of
their businesses as presently conducted. Each such tangible asset has been
maintained in accordance with normal industry practice, is in good operating
condition and repair (subject to normal wear and tear), and is suitable for the
purposes for which it presently is used.
(o) Inventory. The Target does not have any inventory.
(p) Contracts. §4(p) of the Disclosure Schedule lists the following contracts
and other agreements to which any of the Target and its Subsidiaries is a party:
(i) any agreement (or group of related agreements) for the lease of personal
property to or from any Person providing for lease payments in excess of $10,000
per annum;
(ii) any agreement (or group of related agreements) for the purchase or sale of
raw materials, commodities, supplies, products, or other personal property, or
for the furnishing or receipt of services, the performance of which will extend
over a period of more than one year, result in a material loss to any of the
Target and its Subsidiaries, or involve consideration in excess of $10,000;
(iii) any agreement concerning a partnership or joint venture;
(iv) any agreement (or group of related agreements) under which it has created,
incurred, assumed, or guaranteed any indebtedness for borrowed money, or any
capitalized lease obligation, in excess of $10,000 or under which it has imposed
a Security Interest on any of its assets, tangible or intangible;

 

15



--------------------------------------------------------------------------------



 



(v) any agreement concerning confidentiality or non-competition;
(vi) any agreement with any of the Sellers and their Affiliates (other than the
Target and its Subsidiaries);
(vii) any profit sharing, stock option, stock purchase, stock appreciation,
deferred compensation, severance, or other material plan or arrangement for the
benefit of its current or former directors, officers, and employees;
(viii) any collective bargaining agreement;
(ix) any agreement for the employment of any individual on a full-time,
part-time, consulting, or other basis providing annual compensation in excess of
$20,000 or providing severance benefits;
(x) any agreement under which it has advanced or loaned any amount to any of its
directors, officers, and employees;
(xi) any agreement under which the consequences of a default or termination
could have a material adverse effect on the business, financial condition,
operations, results of operations, or future prospects of any of the Target and
its Subsidiaries; or
(xii) any other agreement (or group of related agreements) the performance of
which involves consideration in excess of $10,000.
A correct and complete copy of each written agreement listed in the Disclosure
Schedule (as amended to date) is attached to Schedule 4(p). With respect to each
such agreement: (A) the agreement is legal, valid, binding, enforceable, and in
full force and effect; (B) the agreement will continue to be legal, valid,
binding, enforceable, and in full force and effect on identical terms following
the consummation of the transactions contemplated hereby; (C) no party is in
breach or default, and no event has occurred which with notice or lapse of time
would constitute a breach or default, or permit termination, modification, or
acceleration, under the agreement; and (D) no party has repudiated any provision
of the agreement.
(q) Notes and Accounts Receivable. All notes and accounts receivable of the
Target and its Subsidiaries are reflected properly on their books and records,
are valid receivables subject to no setoffs or counterclaims, are current and
collectible, and will be collected in accordance with their terms at their
recorded amounts, subject only to the reserve for bad debts set forth on the
face of the Most Recent Balance Sheet (rather than in any notes thereto) as
adjusted for the passage of time through the Closing Date in accordance with the
past custom and practice of the Target and its Subsidiaries.
(r) Powers of Attorney. There are no outstanding powers of attorney executed on
behalf of any of the Target and its Subsidiaries.

 

16



--------------------------------------------------------------------------------



 



(s) Litigation. §4(s) of the Disclosure Schedule sets forth each instance of
which any of the Target and its Subsidiaries (i) is subject to any outstanding
injunction, judgment, order, decree, ruling, or charge or (ii) is a party or is
threatened to be made a party to any action, suit, proceeding, hearing, or
investigation of, in, or before any court or quasi-judicial or administrative
agency of any federal, state, local, or foreign jurisdiction or before any
arbitrator. The Sellers has no Knowledge that any action, suit, proceeding,
hearing, or investigation arising from or relating to matters not identified in
the Disclosure Schedule may be brought or threatened against any of the Target
and its Subsidiaries.
(t) Employees. No executive, key employee, or group of employees has any plans
to terminate employment with any of the Target and its Subsidiaries. None of the
Target and its Subsidiaries is a party to or bound by any collective bargaining
agreement, nor has any of them experienced any strikes, grievances, claims of
unfair labor practices, or other collective bargaining disputes. None of the
Target and its Subsidiaries have committed any unfair labor practice.
(u) Employee Benefits. The Target is not a party to any Employee Benefit Plan.
(v) Disclosure. The representations and warranties contained in this §4 do not
contain any untrue statement of a fact or omit to state any fact necessary in
order to make the statements and information contained in this §4 not
misleading.
5. Pre-Closing Covenants. The Parties agree as follows with respect to the
period between the execution of this Agreement and the Closing.
(a) General. Each of the Parties will use his or its reasonable best efforts to
take all action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
§7 below).
(b) Notices and Consents. The Sellers will cause the Target to give any notices
to third parties, and will cause the Target to use its reasonable best efforts
to obtain any third party consents, that the Buyer reasonably may request in
connection with the matters referred to in §4(c) above. Each of the Parties will
(and the Sellers will cause the Target to) give any notices to, make any filings
with, and use its reasonable best efforts to obtain any authorizations,
consents, and approvals of governments and governmental agencies in connection
with the matters referred to in §3(a)(ii), §3(b)(ii), and §4(c) above.
(c) Operation of Business. The Sellers will not cause or permit any of the
Target to engage in any practice, take any action, or enter into any transaction
outside the Ordinary Course of Business.
(d) Preservation of Business. The Sellers will cause the Target to keep its
business and properties substantially intact, including its present operations,
physical facilities, working conditions, and relationships with lessors,
licensors, suppliers, customers, and employees.
(e) Full Access. The Sellers will permit, and the Sellers will cause the Target
to permit, representatives of the Buyer to have full access to all premises,
properties, personnel, books, records (including Tax records), contracts, and
documents of or pertaining to the Target.

 

17



--------------------------------------------------------------------------------



 



(f) Notice of Developments. The Sellers will give prompt written notice to the
Buyer of any material adverse development causing a breach of any of the
representations and warranties in §4 above. Each Party will give prompt written
notice to the others of any material adverse development causing a breach of any
of his or its own representations and warranties in §3 above. No disclosure by
any Party pursuant to this §5(f), however, shall be deemed to amend or
supplement the Disclosure Schedule or to prevent or cure any misrepresentation,
breach of warranty, or breach of covenant.
(g) Exclusivity. The Sellers will not (and the Sellers will not cause or permit
any of the Target and its Subsidiaries to (i) solicit, initiate, or encourage
the submission of any proposal or offer from any Person relating to the
acquisition of any capital stock or other voting securities, or any substantial
portion of the assets, of any of the Target and its Subsidiaries (including any
acquisition structured as a merger, consolidation, or share exchange) or (ii)
participate in any discussions or negotiations regarding, furnish any
information with respect to, assist or participate in, or facilitate in any
other manner any effort or attempt by any Person to do or seek any of the
foregoing. None of the Sellers will vote their Target Shares in favor of any
such acquisition structured as a merger, consolidation, or share exchange. The
Sellers will notify the Buyer immediately if any Person makes any proposal,
offer, inquiry, or contact with respect to any of the foregoing.
(h) Audit. Sellers shall use its best efforts to take all actions and to do all
things necessary to allow the successful completion, pursuant to the rules and
regulations of the SEC, of an audit of the books and records of Target, to be
performed by a certified public accounting firm of Buyer’s choice.
6. Post-Closing Covenants. The Parties agree as follows with respect to the
period following the Closing.
(a) General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party reasonably may
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefore under §8 below). The
Sellers acknowledges and agrees that from and after the Closing the Buyer will
be entitled to possession of all documents, books, records (including Tax
records), agreements, and financial data of any sort relating to the Target.
Buyer will make those documents available to Sellers for any reasonable purpose.
(b) Confidentiality. The Sellers will treat and hold as such all of the
Confidential Information, refrain from using any of the Confidential Information
except in connection with this Agreement, and deliver promptly to the Buyer or
destroy, at the request and option of the Buyer, all tangible embodiments (and
all copies) of the Confidential Information which are in his possession. In the
event that the Sellers is requested or required (by oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process) to disclose any Confidential
Information, that Sellers will notify the Buyer promptly of the request or
requirement so that the Buyer may seek an appropriate protective order or waive
compliance with the provisions of this §6(d). If, in the absence of a protective
order or the receipt of a waiver hereunder, any of the Sellers is, on the advice
of counsel, compelled to disclose any Confidential Information to any tribunal
or else stand liable for contempt, that Sellers may disclose the Confidential
Information to the tribunal; provided, however, that the disclosing Sellers
shall use his reasonable best efforts to obtain, at the request of the Buyer, an
order or other assurance that confidential treatment will be accorded to such
portion of the Confidential Information required to be disclosed as the Buyer
shall designate.

 

18



--------------------------------------------------------------------------------



 



(c) Non-Compete Sellers agrees to abide by the terms of paragraph 7, Covenant
Not to Compete, contained in his Employment Agreement. Said Employment Agreement
is hereby incorporated by reference and made a part of this Agreement.
7. Conditions to Obligation to Close.
(a) Conditions to Obligation of the Buyer. The obligation of the Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:
(i) the representations and warranties set forth in §3(a) and §4 above shall be
true and correct in all material respects at and as of the Closing Date;
(ii) the Sellers shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;
(iii) the Target and its Subsidiaries shall have procured all of the third party
consents specified in §5(b) above;
(iv) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction wherein an unfavorable injunction, judgment, order,
decree, ruling, or charge would (A) prevent consummation of any of the
transactions contemplated by this Agreement, (B) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation,
(C) affect adversely the right of the Buyer to own the Target Shares and to
control the Target and its Subsidiaries, or (D) affect adversely the right of
any of the Target and its Subsidiaries to own its assets and to operate its
businesses (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect);
(v) the Sellers shall have delivered to the Buyer a certificate to the effect
that each of the conditions specified above in §7(a)(i)-(iv) is satisfied in all
respects;
(vi) the Sellers and the Buyer shall have entered into the Employment Agreements
attached hereto and the same shall be in full force and effect; and
(vii) all actions to be taken by the Sellers in connection with consummation of
the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to the
Buyer.

 

19



--------------------------------------------------------------------------------



 



The Buyer may waive any condition specified in this §7(a) if it executes a
writing so stating at or prior to the Closing.
(b) Conditions to Obligation of the Sellers. The obligation of the Sellers to
consummate the transactions to be performed by them in connection with the
Closing is subject to satisfaction of the following conditions:
(i) the representations and warranties set forth in §3(b) above shall be true
and correct in all material respects at and as of the Closing Date;
(ii) the Buyer shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;
(iii) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction wherein an unfavorable injunction, judgment, order,
decree, ruling, or charge would (A) prevent consummation of any of the
transactions contemplated by this Agreement, (B) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation, or
(C) affect adversely the right of the Sellers to own the Buyer Shares (and no
such injunction, judgment, order, decree, ruling, or charge shall be in effect);
(iv) the Buyer shall have delivered to the Sellers a certificate to the effect
that each of the conditions specified above in §7(b)(i)-(iii) is satisfied in
all respects;
(v) the Sellers and the Buyer shall have entered into the Employment Agreement
attached hereto and the same shall be in full force and effect; and
(vi) all actions to be taken by the Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to the Sellers.
The Sellers may waive any condition specified in this §7(b) if they execute a
writing so stating at or prior to the Closing.
8. Remedies for Breaches of This Agreement.
(a) Survival of Representations, Warranties and Covenants. All of the
representations and warranties of the Parties contained in this Agreement shall
survive the Closing hereunder and continue in full force and effect for one
(1) year thereafter (subject to any applicable statutes of limitations). The
provisions of Section 2 of this Agreement and the covenants of the Parties
contained in this Agreement shall survive the Closing hereunder and continue in
full force and effect for as long as they remain applicable.
(b) Indemnification Provisions for Benefit of the Buyer. Subject to the terms of
subparagraph 8(f), the Sellers shall defend, indemnify and hold the Buyer
harmless from and against any and all claims, demands, costs, expenses,
including attorneys’ fees and court costs, damages, lawsuits, actions, causes of
action, assessments, judgments, liabilities and losses, arising from or relating
to the breach by Sellers or the Target of any warranty, representation, or
covenant in this Agreement. The Sellers’s liability under this provision shall
not exceed the amounts that the Sellers received in payment of the Purchase
Price.

 

20



--------------------------------------------------------------------------------



 



(c) Indemnification Provisions for Benefit of the Sellers. The Buyer shall
defend, indemnify and hold the Sellers harmless from and against any and all
claims, demands, costs, expenses, including attorneys’ fees and court costs,
damages, lawsuits, actions, causes of action, assessments, judgments,
liabilities and losses, arising from or relating to the Buyer’s breach of any
warranty, representation, or covenant in this Agreement.
(d) Matters Involving Third Parties.
(i) If any third party shall notify any Party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) which may give rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
§8, then the Indemnified Party shall promptly notify each Indemnifying Party
thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party thereby is prejudiced.
(ii) Any Indemnifying Party will have the right to defend the Indemnified Party
against the Third Party Claim with counsel of its choice reasonably satisfactory
to the Indemnified Party so long as (A) the Indemnifying Party notifies the
Indemnified Party in writing within 15 days after the Indemnified Party has
given notice of the Third Party Claim that the Indemnifying Party will indemnify
the Indemnified Party from and against the entirety of any Adverse Consequences
the Indemnified Party may suffer resulting from, arising out of, relating to, in
the nature of, or caused by the Third Party Claim, (B) the Indemnifying Party
provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the Indemnifying Party will have the financial resources
to defend against the Third Party Claim and fulfill its indemnification
obligations hereunder, (C) the Third Party Claim involves only money damages and
does not seek an injunction or other equitable relief, (D) settlement of, or an
adverse judgment with respect to, the Third Party Claim is not, in the good
faith judgment of the Indemnified Party, likely to establish a precedential
custom or practice adverse to the continuing business interests of the
Indemnified Party, and (E) the Indemnifying Party conducts the defense of the
Third Party Claim actively and diligently.
(iii) So long as the Indemnifying Party is conducting the defense of the Third
Party Claim in accordance with §8(d)(ii) above, (A) the Indemnified Party may
retain separate co-counsel at its sole cost and expense and participate in the
defense of the Third Party Claim, (B) the Indemnified Party will not consent to
the entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnifying Party (not to
be withheld unreasonably), and (C) the Indemnifying Party will not consent to
the entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnified Party (not to
be withheld unreasonably).

 

21



--------------------------------------------------------------------------------



 



(iv) In the event any of the conditions in §8(d)(ii) above is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
Third Party Claim in any manner it reasonably may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Parties will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including reasonable attorneys’ fees
and expenses), and (C) the Indemnifying Parties will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim to the
fullest extent provided in this §8.
(e) Other Indemnification Provisions. The foregoing indemnification provisions
are in addition to, and not in derogation of, any statutory, equitable, or
common law remedy (including without limitation any such remedy arising under
Environmental, Health, and Safety Requirements) any Party may have with respect
to the Target, its Subsidiaries, or the transactions contemplated by this
Agreement. The Sellers hereby agrees that he will not make any claim for
indemnification against any of the Target and its Subsidiaries by reason of the
fact that he was a director, officer, employee, or agent of any such entity or
was serving at the request of any such entity as a partner, trustee, director,
officer, employee, or agent of another entity (whether such claim is for
judgments, damages, penalties, fines, costs, amounts paid in settlement, losses,
expenses, or otherwise and whether such claim is pursuant to any statute,
charter document, bylaw, agreement, or otherwise) with respect to any action,
suit, proceeding, complaint, claim, or demand brought by the Buyer against such
Sellers arising from the Sellers’s alleged breach of this Agreement.
(f) Absence of Undisclosed Liabilities. All of the Liabilities of the Target are
fully reflected or provided for on, or disclosed in the notes to, the balance
sheets included in the Financial Statements, and there are no such other
Liabilities that would be required to be disclosed on a balance sheet as of the
Closing Date in accordance with GAAP, except (i) Liabilities incurred in the
ordinary course of business since the date of the balance sheet provided at
Closing, (ii) Liabilities permitted or contemplated by this Agreement, and
(iii) Liabilities expressly disclosed on the Schedules delivered hereunder. In
the event that such undisclosed liabilities are discovered following the closing
date of this transaction, the parties agree that Sellers’s liability for such
undisclosed liabilities shall exclude undisclosed liabilities of $125,000 in the
aggregate. Sellers’s liability for undisclosed liabilities in excess of this
$125,000 exclusion shall not exceed $500,000, except in the case of material
misrepresentation or fraud by the Sellers.

 

22



--------------------------------------------------------------------------------



 



9. Tax Matters. The following provisions shall govern the allocation of
responsibility as between Buyer and Sellers for certain tax matters following
the Closing Date:
Cooperation on Tax Matters.
Buyer, the Target and its Subsidiaries and Sellers shall cooperate fully, as and
to the extent reasonably requested by the other party, in connection with the
filing of Tax Returns pursuant to this Section and any audit, litigation or
other proceeding with respect to Taxes. Such cooperation shall include the
retention and (upon the other party’s request) the provision of records and
information which are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. The Buyer and Sellers agree (A) to retain all books and records with
respect to Tax matters pertinent to the Target and its Subsidiaries relating to
any taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by Buyer or Sellers, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority, and (B) to
give the other party reasonable written notice prior to transferring, destroying
or discarding any such books and records and, if the other party so requests,
the Buyer or Sellers, as the case may be, shall allow the other party to take
possession of such books and records.
10. Termination.
(a) Termination of Agreement. Certain of the Parties may terminate this
Agreement as provided below:
(i) the Buyer and the Sellers may terminate this Agreement by mutual written
consent at any time prior to the Closing;
(ii) the Buyer may terminate this Agreement by giving written notice to the
Sellers on or before the 30th day following the date of this Agreement time
prior to the Closing if the Buyer is not satisfied with the results of its
continuing business, legal, environmental, and accounting due diligence
regarding the Target;
(iii) the Buyer may terminate this Agreement by giving written notice to the
Sellers at any time prior to the Closing (A) in the event Sellers has breached
any material representation, warranty, or covenant contained in this Agreement
in any material respect, the Buyer has notified the Sellers of the breach, and
the breach has continued without cure for a period of five (5) days after the
notice of breach or (B) if the Closing shall not have occurred on or before
April 10, 2011, by reason of the failure of any condition precedent under §7(a)
hereof (unless the failure results primarily from the Buyer itself breaching any
representation, warranty, or covenant contained in this Agreement); and
(iv) the Sellers may terminate this Agreement by giving written notice to the
Buyer at any time prior to the Closing (A) in the event the Buyer has breached
any material representation, warranty, or covenant contained in this Agreement
in any material respect, the Sellers has notified the Buyer of the breach, and
the breach has continued without cure for a period of 5 days after the notice of
breach or (B) if the Closing shall not have occurred on or before April 10,
2011, by reason of the failure of any condition precedent under §7(b) hereof
(unless the failure results primarily from the Sellers himself breaching any
representation, warranty, or covenant contained in this Agreement).
(b) Effect of Termination. If any Party terminates this Agreement pursuant to
§10(a) above, all rights and obligations of the Parties hereunder shall
terminate without any Liability of any Party to any other Party (except for any
Liability of any Party then in breach).

 

23



--------------------------------------------------------------------------------



 



11. Miscellaneous.
(a) Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement without the prior written approval of the Buyer.
(b) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.
(c) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.
(d) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of his or
its rights, interests, or obligations hereunder without the prior written
approval of the Buyer and the Sellers; provided, however, that the Buyer may
(i) assign any or all of its rights and interests hereunder to one or more of
its Affiliates and (ii) designate one or more of its Affiliates to perform its
obligations hereunder (in any or all of which cases the Buyer nonetheless shall
remain responsible for the performance of all of its obligations hereunder).
(e) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.
(f) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
(g) Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

     
If to the Sellers:
  Vladimir Kravchenko
 
  Stem Cells for Hope, Inc.
 
  8 Brookline Court
 
  Wading River, NY 11792
 
   
If to the Buyer:
  Welltek Incorporated
 
  1030 North Orange Avenue
 
  Suite 300
 
  Orlando, Florida 32801
 
   
With a copy to:
  Joel D. Mayersohn, Esq.
 
  Roetzel & Andress, LPA
 
  350 East Las Olas Boulevard
 
  Suite 1150
 
  Fort Lauderdale, Florida 33301

 

24



--------------------------------------------------------------------------------



 



Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.
(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Florida without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Florida or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Florida.
(i) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Buyer and
the Requisite Sellers. No waiver by any Party of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, shall
be deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.
(j) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
(k) Expenses. The Buyer shall bear all reasonable costs and expenses (including
legal fees and expenses) incurred by the Sellers in connection with the
execution and delivery of this Agreement and the transactions contemplated
hereby.
(l) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant.

 

25



--------------------------------------------------------------------------------



 



(m) Incorporation of Exhibits, Annexes, and Schedules. The Exhibits, Annexes,
and Schedules identified in this Agreement are incorporated herein by reference
and made a part hereof.
(n) Specific Performance. Each of the Parties acknowledges and agrees that the
other Parties would be damaged irreparably in the event any of the provisions of
this Agreement and the documents executed in connection with the Closing of the
transaction contemplated herein are not performed in accordance with their
specific terms or otherwise are breached. Accordingly, each of the Parties
agrees that the other Parties shall be entitled to an injunction or injunctions
to prevent breaches of the provisions of this Agreement and to enforce
specifically this Agreement and the terms and provisions hereof in any action
instituted in any court of the United States or any state thereof having
jurisdiction over the Parties and the matter, in addition to any other remedy to
which they may be entitled, at law or in equity.
(o) Submission to Jurisdiction. Each of the Parties submits to the jurisdiction
of any state or federal court sitting in Orange County, Florida, in any action
or proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of the action or proceeding may be heard and determined in any
such court. Each Party also agrees not to bring any action or proceeding arising
out of or relating to this Agreement in any other court. Each of the Parties
waives any defense of inconvenient forum to the maintenance of any action or
proceeding so brought and waives any bond, surety, or other security that might
be required of any other Party with respect thereto.
[signatures on following page]

 

26



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.

            Welltek Incorporated
      By:   /s/ Mark Szporka         Name:   Mark Szporka        Title:   Chief
Financial Officer        Stem Cells for Hope, Inc.
      By:   /s/ Vladimir Kravchenko         Name:   Vladimir Kravchenko       
Title:   Chief Executive Officer   

 

27



--------------------------------------------------------------------------------



 



Exhibit 10.1
Exhibit A
Disclosure Schedule

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.1
Exhibit A
Document List

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.1
Exhibit B
Employment Contracts

 

 